
	

116 HR 1856 RH: Ending Homelessness Act of 2019
U.S. House of Representatives
2019-07-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 101
		116th CONGRESS1st Session
		H. R. 1856
		[Report No. 116–137, Part I]
		IN THE HOUSE OF REPRESENTATIVES
		
			March 25, 2019
			Ms. Waters (for herself, Mr. Schiff, Mr. Espaillat, Mr. Green of Texas, Mr. Lawson of Florida, Ms. Ocasio-Cortez, Ms. Adams, Ms. Eshoo, Ms. Pressley, Mr. Thompson of Mississippi, Mr. Foster, Mrs. Carolyn B. Maloney of New York, Mr. Crist, Mr. David Scott of Georgia, Mr. Heck, Mr. Case, Ms. Norton, Mr. Cummings, Ms. Meng, Mrs. Napolitano, Mr. Meeks, Mr. Rouda, Ms. Omar, Mr. Himes, Ms. Schakowsky, Mr. McNerney, Mr. García of Illinois, Mr. Lewis, Mr. Vargas, Ms. Castor of Florida, Ms. Hill of California, Ms. Dean, Ms. Kaptur, Mrs. Torres of California, Ms. Velázquez, Mr. Welch, Ms. Tlaib, Mr. Grijalva, Ms. Jackson Lee, Mr. Lynch, Mr. Cohen, Ms. Bonamici, Ms. Garcia of Texas, Ms. Gabbard, Mr. Gonzalez of Texas, Mr. Clay, and Ms. Clarke of New York) introduced the following bill; which was referred to the Committee on Financial Services, and in addition to the Committee on the Budget, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		
			July 5, 2019
			Reported from the Committee on Financial Services with an amendment
			Strike out all after the enacting clause and insert the part printed in italic
		July 5, 2019Committee on the Budget discharged; committed to the Committee of the Whole House on the State of
			 the Union and ordered to be printed
		
			For text of introduced bill, see copy of bill as introduced on March 25, 2019
		
		A BILL
		To provide a path to end homelessness in the United States, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Ending Homelessness Act of 2019. 2.Congressional findingsThe Congress finds that—
 (1)although the United States has experienced a reduction in veteran homelessness after a surge of new Federal funding targeted to homeless veterans starting in fiscal year 2008, major progress towards the national goals for ending homelessness in our Nation has virtually stalled in the absence of increased funding;
 (2)according to the Department of Housing and Urban Development’s 2018 point-in-time count, there were 552,830 people experiencing homelessness in the United States on any given night, including nearly 160,000 children and youth;
 (3)homelessness in many communities has reached crisis proportions and some cities have declared that homelessness has reached a state of emergency; and
 (4)the Federal Government must renew its commitment to the national goals to end homelessness. 3.Funding to address unmet needsTitle IV of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11360 et seq) is amended—
 (1)by redesignating section 491 (42 U.S.C. 11408; relating to rural housing stability grant program) as section 441;
 (2)by redesignating section 592 (42 U.S.C. 11408a; relating to use of FMHA inventory for transitional housing for homeless persons and for turnkey housing) as section 442; and
 (3)by adding at the end the following new subtitle:  E5-Year path to end homelessness 451.Funding to address unmet needs (a)Direct appropriationsThere is appropriated out of any money in the Treasury not otherwise appropriated for each of fiscal years 2020 through 2024, $1,000,000,000, to remain available until expended, for emergency relief grants under this section to address the unmet needs of homeless populations in jurisdictions with the highest need.
							(b)Formula grants
 (1)AllocationAmounts appropriated under subsection (a) for a fiscal year shall be allocated among collaborative applicants that comply with section 402, in accordance with the funding formula established under paragraph (2) of this subsection.
 (2)FormulaThe Secretary shall, in consultation with the United States Interagency Council on Homeless, establish a formula for allocating grant amounts under this section to address the unmet needs of homeless populations in jurisdictions with the highest need, using the best currently available data that targets need based on key structural determinants of homelessness in the geographic area represented by a collaborative applicant, which shall include data providing accurate counts of—
 (A)the poverty rate in the geographic area represented by the collaborative applicant; (B)shortages of affordable housing for low-, very low-, and extremely low-income households in the geographic area represented by the collaborative applicant;
 (C)the number of overcrowded housing units in the geographic area represented by the collaborative applicant;
 (D)the number of unsheltered homeless individuals and the number of chronically homeless individuals; and
 (E)any other factors that the Secretary considers appropriate. The formula shall provide priority to collaborative applicants for which the local governments, within the area served by the applicant, have adopted local policies, such as through zoning and regulation, that leverage the private sector’s participation to provide housing that is reserved and affordable to low-, very low-, and extremely low-income households, as defined by the Secretary, for a minimum term of 15 years. The Secretary shall establish by regulation the process and manner that local governments will be evaluated. The Secretary shall ensure that local governments are not incentivized or otherwise rewarded for eliminating or undermining the intent of zoning regulations or other regulations or policies that establish fair wages for laborers, ensure health and safety of buildings for residents and the general public, protect fair housing, establish environmental protections, establish standards for resiliency, prevent tenant displacement, or any other requirements that the Secretary determines it is in the public interest to preserve.(3)GrantsFor each fiscal year for which amounts are made available under subsection (a), the Secretary shall make a grant to each collaborative applicant for which an amount is allocated pursuant to application of the formula established pursuant to paragraph (2) of this subsection in an amount that is equal to the formula amount determined for such collaborative applicant.
 (4)TimingThe funding formula required under paragraph (2) shall be established by regulations issued, after notice and opportunity for public comment, not later than 6 months after the date of enactment of this section.
								(c)Use of grants
 (1)In generalSubject to paragraphs (2) through (4), a collaborative applicant that receives a grant under this section may use such grant amounts only for eligible activities under section 415, 423, or 441(b).
								(2)Permanent supportive housing requirement
 (A)RequirementExcept as provided in subparagraph (B), each collaborative applicant that receives a grant under this section shall use not less than 75 percent of such grant amount for permanent supportive housing, including capital costs, rental subsidies, and services.
 (B)ExemptionThe Secretary shall exempt a collaborative applicant from the applicability of the requirement under subparagraph (A) if the applicant demonstrates, in accordance with such standards and procedures as the Secretary shall establish, that—
 (i)chronic homelessness has been functionally eliminated in the geographic area served by the applicant; or
 (ii)the permanent supportive housing under development in the geographic area served by the applicant is sufficient to functionally eliminate chronic homelessness once such units are available for occupancy.
										The Secretary shall consider and make a determination regarding each request for an exemption under
 this subparagraph not later than 60 days after receipt of such request.(3)Limitation on use for administrative expensesNot more than 5 percent of the total amount of any grant under this section to a collaborative applicant may be used for costs of administration.
 (4)Housing First requirementThe Secretary shall ensure that each collaborative applicant that receives a grant under this section is implementing, to the extent possible, and will use such grant amounts in accordance with, a Housing First model for assistance for homeless persons.
 (d)Renewal fundingExpiring contracts for leasing, rental assistance, or permanent housing shall be treated, for purposes of section 429, as expiring contracts referred to in subsection (a) of such section.
							(e)Reporting to Congress
 (1)Annual reportsNot later than the expiration of the 12-month period beginning upon the first allocation of amounts made after the date of the enactment of this Act pursuant to subsection (b)(1), and annually thereafter, the Secretary and the United States Interagency Council on Homelessness shall submit a report to the Committees on Financial Services and Appropriations of the House of Representatives and the Committees on Banking, Housing, and Urban Affairs and Appropriations of the Senate providing detailed information regarding the grants made under this section during the preceding year, the activities funded with such grant amounts, and the impact of such activities on the communities where such activities took place.
 (2)Collection of information by SecretaryThe Secretary shall require each collaborative applicant that receives a grant under this section to submit such information to the Secretary as may be necessary for the Secretary to comply with the reporting requirement under paragraph (1).
								452.Special purpose vouchers
 (a)Direct appropriationThere is appropriated out of any money in the Treasury not otherwise appropriated for each of fiscal years 2020 through 2024, $500,000,000, to remain available until expended, which shall be used as follows:
 (1)Rental AssistanceExcept as provided in paragraph (2), such amount shall be used for incremental assistance for rental assistance under section 8(o) of the United States Housing Act of 1937 (42 U.S.C. 1437f(o)) for persons and households who are homeless (as such term is defined in section 103 (42 U.S.C. 11302)), which assistance shall be in addition to such assistance provided pursuant to renewal of expiring contracts for such assistance.
 (2)Administrative feesThe Secretary may use not more than 10 percent of such amounts provided for each fiscal year for administrative fees under 8(q) of the United States Housing Act of 1937 (42 U.S.C. 1437f(q)). The Secretary shall establish policies and procedures to provide such fees to the extent necessary to assist homeless persons and families on whose behalf rental assistance is provided to find and maintain suitable housing.
 (b)AllocationThe Secretary shall make assistance provided under this section available to public housing agencies based on geographical need for such assistance by homeless persons and households, as identified by the Secretary, public housing agency administrative performance, and other factors as specified by the Secretary. In allocating assistance among public housing agencies, the Secretary shall provide priority to agencies having jurisdictions in which the local governments within such jurisdictions have adopted local policies, such as through zoning and regulation, that leverage the private sector’s participation to provide housing that is reserved and affordable to low-, very low-, and extremely low-income households, as determined by the Secretary, for a minimum term of 15 years. The Secretary shall establish by regulation the process and manner that local governments will be evaluated. The Secretary shall ensure that local governments are not incentivized or otherwise rewarded for eliminating or undermining the intent of zoning regulations or other regulations or policies that establish fair wages for laborers, ensure health and safety of buildings for residents and the general public, protect fair housing, establish environmental protections, establish standards for resiliency, prevent tenant displacement, or any other requirements that the Secretary determines it is in the public interest to preserve.
 (c)AvailabilityAssistance made available under this section shall continue to remain available only for homeless persons and households upon turn-over.
 (d)Renewal fundingRenewal of expiring contracts for rental assistance provided under subsection (a) and for administrative fees under such subsection shall, to the extent provided in appropriation Acts, be funded under the section 8 tenant-based rental assistance account.
 (e)Waiver authorityUpon a finding by the Secretary that a waiver or alternative requirement pursuant to this subsection is necessary to ensure that homeless persons and households can obtain housing using rental assistance made available under this section, the Secretary may waive, or specify alternative requirements for, any provision of any statute or regulation that the Secretary administers in connection with the use of funds made available under this section (except for requirements related to fair housing, nondiscrimination, labor standards, and the environment) that relates to screening of applicants for assistance, admission of applicants, and selection of tenants. The Secretary shall require public housing agencies receiving rental assistance funding made available under this section to take all reasonable actions to help assisted persons and families avoid subsequent homelessness.
							453.Outreach funding
 (a)Direct appropriationThere is appropriated out of any money in the Treasury not otherwise appropriated for each of fiscal years 2020 through 2024, $100,000,000, to remain available until expended, to the Secretary for grants under this section to provide outreach and coordinate services for persons and households who are homeless or formerly homeless.
							(b)Grants
 (1)In generalThe Secretary shall make grants under this section on a competitive basis only to collaborative applicants who comply with section 402.
 (2)PriorityThe competition for grants under this section shall provide priority— (A)to collaborative applicants who submit plans to make innovative and effective use of staff funded with grant amounts pursuant to subsection (c); and
 (B)to collaborative applicants for which the local governments, within the area served by the applicant, have adopted local policies, such as through zoning and regulation, that leverage the private sector’s participation to provide housing that is reserved and affordable to low-, very low-, and extremely low-income households, as defined by Secretary, for a minimum term of 15 years. The Secretary shall establish by regulation the process and manner that local governments will be evaluated. The Secretary shall ensure that local governments are not incentivized or otherwise rewarded for eliminating or undermining the intent of zoning regulations or other regulations or policies that establish fair wages for laborers, ensure health and safety of buildings for residents and the general public, protect fair housing, establish environmental protections, establish standards for resiliency, prevent tenant displacement, or any other requirements that the Secretary determines it is in the public interest to preserve.
 (c)Use of grantsA collaborative applicant that receives a grant under this section may use such grant amounts only for providing case managers, social workers, or other staff who conduct outreach and coordinate services for persons and households who are homeless or formerly homeless.
 (d)TimingThe Secretary shall establish the criteria for the competition for grants under this section required under subsection (b) by regulations issued, after notice and opportunity for public comment, not later than 6 months after the date of enactment of this section..
			4.Housing Trust Fund
			(a)Funding
 (1)Annual fundingThere is appropriated, out of any money in the Treasury not otherwise appropriated, for each of fiscal years 2020 through 2024, $1,000,000,000, to remain available until expended, which shall be credited to the Housing Trust Fund established pursuant to section 1338 of the Federal Housing Enterprises Financial Safety and Soundness Act of 1992 (12 U.S.C. 4568) for use under such section.
 (2)Rental assistanceThere is appropriated, out of any money in the Treasury not otherwise appropriated, for each of fiscal years 2020 through 2024, $50,000,000, to remain available until expended, for incremental project-based voucher assistance or project-based rental assistance, to be allocated to States pursuant to the formula established under section 1338 of the Federal Housing Enterprises Financial Safety and Soundness Act of 1992 (12 U.S.C. 4568), to be used solely in conjunction with grant funds awarded under such section 1338.
				(3)Priority for housing the homeless
 (A)PriorityDuring the first 5 fiscal years that amounts are made available under this subsection, the Secretary of Housing and Urban Development shall ensure that priority for occupancy in dwelling units described in subparagraph (B) that become available for occupancy shall be given to persons and households who are homeless (as such term is defined in section 103 of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11302)).
 (B)Covered dwelling unitsA dwelling unit described in this subparagraph is any dwelling unit that— (i)is located in housing that was at any time provided assistance with any amounts from the Housing Trust Fund referred to paragraph (1) that were credited to such Trust Fund by such paragraph; or
 (ii)is receiving assistance described in paragraph (2) with amounts made available under such paragraph.
						(b)Tenant rent contribution
 (1)LimitationSubparagraph (A) of section 1338(c)(7) of the Federal Housing Enterprises Financial Safety and Soundness Act of 1992 (12 U.S.C. 4568(c)(7)(A)) is amended—
 (A)by striking except that not less than 75 percent and inserting the following:  except that—(i)not less than 75 percent; (B)by adding at the end the following new clause:
						
 (ii)notwithstanding any other provision of law, all rental housing dwelling units shall be subject to legally binding commitments that ensure that the contribution toward rent by a family residing in the dwelling unit shall not exceed 30 percent of the adjusted income (as such term is defined in section 3(b) of the United States Housing Act of 1937 (42 U.S.C. 1437a(b))) of such family; and.
 (2)RegulationsThe Secretary of Housing and Urban Development shall issue regulations to implement section 1338(c)(7)(A)(ii) of the Federal Housing Enterprises Financial Safety and Soundness Act of 1992, as added by the amendment made by paragraph (1)(B) of this section, not later than the expiration of the 90-day period beginning on the date of the enactment of this Act.
				5.Technical assistance funds to help states and local organizations align health and housing systems
 (a)FundingThere is hereby made available to the Secretary of Housing and Urban Development $20,000,000, to remain available until expended, for providing technical assistance under section 405 of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11361(b)) to integrate and coordinate assistance provided under the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11301 et seq.) with health care funded by Federal programs, in collaboration with the United States Interagency Council on Homelessness and the Secretary of Health and Human Services.
 (b)UseIn allocating amounts made available by subsection (a), the Secretary shall seek to— (1)assist States and localities in integrating and aligning policies and funding between Medicaid programs, behavioral health providers, and housing providers to create supportive housing opportunities; and
 (2)engage State Medicaid program directors, Governors, State housing and homelessness agencies, any other relevant State offices, and any relevant local government entities, to assist States in increasing use of their Medicaid programs to finance supportive services for homeless persons.
 (c)PriorityIn using amounts made available under this section, the Secretary shall give priority— (1)to use for States and localities having the highest numbers of chronically homeless persons; and
 (2)to assist localities that have adopted local policies, such as through zoning and regulation, that leverage the private sector’s participation to provide and make housing affordable for low-, very low-, and extremely low-income household, as defined by the Secretary, for a minimum of 15 years. The Secretary shall establish by regulation the process and manner that local governments will be evaluated. The Secretary shall ensure that local governments are not incentivized or otherwise rewarded for eliminating or undermining the intent of zoning regulations or other regulations or policies that establish fair wages for laborers, ensure health and safety of buildings for residents and the general public, protect fair housing, establish environmental protections, establish standards for resiliency, prevent tenant displacement, or any other requirements that the Secretary determines it is in the public interest to preserve.
 6.Permanent authorization of appropriations for McKinney-Vento Homeless Assistance Act grantsSection 408 of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11364) is amended to read as follows:
			
 408.Authorization of appropriationsThere are authorized to be appropriated to carry out this title such sums as may be necessary for each fiscal year..
 7.Permanent extension of United States Interagency Council on HomelessnessSection 209 of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11319) is hereby repealed. 8.Eligibility of private nonprofit organizations for fundingNotwithstanding any other provision of law, the Secretary of Housing and Urban Development shall provide that private nonprofit organizations (as such term is defined in section 401 of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11360)) that are eligible entities (as such term is defined in such section 401), including faith-based such organizations that are eligible entities, shall be eligible for assistance made available or authorized by this Act or by the amendments made by this Act (but not including assistance under section 452 of the McKinney-Vento Homeless Assistance Act, as added by section 3 of this Act), and shall be eligible to be subgrantees for entities receiving amounts made available or authorized by this Act or by the amendments made by this Act.
 9.Eligibility of faith-based organizationsNotwithstanding any other provision of law, in determining eligibility for assistance made available by this Act or the amendments made by this Act or for which appropriations are authorized by this Act or the amendments made by this Act, the status of an entity as faith-based or the possibility that an entity may be faith-based may not be a basis for any discrimination against such entity in any manner or for any purpose.
		10.Emergency designation
 (a)In generalThe amounts provided by this Act, and the amendments made by this Act, are designated as an emergency requirement pursuant to section 4(g) of the Statutory Pay-As-You-Go Act of 2010 (2 U.S.C. 933(g)).
 (b)Designation in SenateIn the Senate, this Act and the amendments made by this Act are designated as an emergency requirement pursuant to section 403(a) of S. Con. Res. 13 (111th Congress), the concurrent resolution on the budget for fiscal year 2010.
 11.Conforming amendmentsThe table of sections in section 101(b) of the McKinney-Vento Homeless Assistance Act is amended— (1)in the item relating to title II, by striking INTERAGENCY COUNCIL ON THE HOMELESS and inserting UNITED STATES INTERAGENCY COUNCIL ON HOMELESSNESS;
 (2)by striking the item relating to section 209; and (3)in the item relating to section 491, by striking 491 and inserting 441;
 (4)in the item relating to section 492, by striking 492 and inserting 442; and (5)by inserting before the item relating to title V the following:
				
					
						Subtitle E—5-Year Path to End Homelessness
						Sec. 451. Funding to address unmet needs.
						Sec. 452. Special purpose vouchers.
						Sec. 453. Outreach funding..
			
	
		July 5, 2019
		Reported from the Committee on Financial Services with an amendmentJuly 5, 2019Committee on the Budget discharged; committed to the Committee of the Whole House on the State of
			 the Union and ordered to be printed
